ORDER
PER CURIAM.
Plaintiffs, Carl Davis, Terry Davis, Richard Dale Davis, Donald R. Davis, and Doris Jean McCoy, appeal from the trial court’s judgment finding in favor of Defendant William Schulze1 on Plaintiffs’ petition for conversion. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).

. William Schulze died on April 26, 2002, and James L. Schulze, William Schulze’s personal representative, has been substituted as a party-